Citation Nr: 1447264	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-29 830	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable disability rating for hairy cell leukemia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that granted service connection for hairy cell leukemia and assigned a noncompensible disability rating, effective August 31, 2001.  The Board notes that the effective date was assigned in accordance with the provisions of 38 C.F.R. § 3.816(c) (2014).  


FINDINGS OF FACT

Since the filing of his claim, the Veteran's service-connected hairy cell leukemia has been in remission and has not required active treatment or continuous medication to control.  The Veteran has sustained hemoglobin levels above 10gm/100ml.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hairy cell leukemia have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.309(e), 3.321, 4.3, 4.7, 4.117, Diagnostic Codes (DCs) 7700,7703,7716 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues such as increased disability rating.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made,             § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for hairy cell leukemia was granted in January 2011 and a disability rating and effective date were assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The Board is also satisfied that all available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's November 2011 and August 2012 VA examination reports, VA medical treatment records dated since July 2009, private medical records dated from September 1995 to October 2010, letters from the Veteran's private physician, and lay statements from the Veteran.  Thus, the Board is satisfied that all relevant evidence has been obtained and that the duty-to-assist requirement under 38 U.S.C.A. § 5103A and C.F.R. § 3.159(c) was satisfied.   

Under the general criteria for rating leukemia, a mandatory VA examination must be completed six months following the discontinuance of any active treatment such as surgery, radiation, antineoplastic chemotherapy, or other therapeutic procedures.  38 C.F.R. § 4.117, DC 7703 (2013).  Because the Veteran had not submitted a claim for benefits prior to 2001, and because the medical records reflect that the Veteran's hairy cell leukemia went into remission in 1995, a VA benefits examination was not afforded to the Veteran six months following discontinuance of treatment.  The Veteran was, however, afforded VA examinations addressing his hairy cell leukemia between July 2009 and July 2010 and underwent a VA medical examination to address hemic and lymphatic conditions including Non-Hodgkin's lymphoma in November 2011.  The Board finds that the VA treatment records in conjunction with the Veteran's private treatment records, contain sufficient evidence by which to evaluate the severity of the Veteran's disability in the context of the rating criteria and throughout the appeal period.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations and that the duty-to-assist requirements were satisfied.  See Barr. v. Nicholson, 21 Vet. App. 303,311 (2007); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hairy cell leukemia, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

The Veteran's service-connected hairy cell leukemia is evaluated under 38 C.F.R. § 4.117, DC 7703-7700 as noncompensable from August 31, 2001.  He asserts a higher rating is warranted.

Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2013).  DC 7703 pertains to leukemia, which is to be rated as 100 percent disabling with active disease or during a treatment phase; otherwise it is to be rated as anemia under DC 7700 or aplastic anemia under DC 7716.  38 C.F.R. § 4.117, DC 7703.  A note following DC 7703 provides that six months after the conclusion of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures, the Veteran must undergo a mandatory VA examination at which point in time a determination is made as to the active status of the leukemia.  If there has been no recurrence, the disability should be rated on the residuals under either DC 7700 or DC 7716, whichever would result in the greater benefit.  38 C.F.R. § 4.117, DC 7703 (2014).

The Veteran asserts that he is entitled to a 100 percent disability rating for his hairy cell leukemia because, despite being in remission since 1995, he requires regular follow-up appointments and laboratory work.  The Veteran also asserts that he suffers anxiety, along with continued symptoms of fatigue and uncertainty due to the likelihood of a recurrence.  A letter from the Veteran's hematologist, Dr. J.F., submitted in September 2012 states that due to the possibility of recurrence, the Veteran requires ongoing medical care that includes periodic physical examination and laboratory testing that is not simply routine medical care.  He notes that the Veteran is currently enjoying a confirmed remission of his hairy cell leukemia.  

A review of the Veteran's medical records indicates that the Veteran's hairy cell leukemia has not relapsed during the initial rating interval beginning on August 31, 2001.  Further, while the Veteran underwent chemotherapy for the treatment of Non-Hodgkin's lymphoma in 2010, the records do not show any indication that the Veteran has undergone any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures to control his hairy cell leukemia following the conclusion of his initial treatment in 1995.  Thus, the Veteran's hairy cell leukemia is not entitled to a 100 percent disability rating under DC 7703 and, as such, must be rated based on residuals.  38 C.F.R. § 4.117, DC 7703, Note.

Under the general criteria for rating aplastic anemia, a 10 percent disability rating is warranted when the disability requires continuous medication to control.  A 30 percent disability rating is granted when the disability requires transfusion of platelets or red cells at least once per year, but less than once every three months, or; infections recur at least once per year but less than once every three months.  A 60 percent rating is warranted when the disability requires transfusion of platelets or red cells at least once every three months, or; infections recur at least once every three months.  Finally, a 100 percent rating is warranted when the disability requires a bone marrow transplant, or; requires transfusion of platelets or red cells at least once every six weeks, or; infections recur at least once every six weeks.  38 C.F.R. § 4.117, DC 7716 (2013).

As noted above, while the Veteran is required to undergo regular examinations and testing, the Veteran's medical records do not indicate that the Veteran has undergone any therapeutic treatment or that his leukemia requires continuous medication to control.  There is also no evidence demonstrating recurrent infections.  Thus, a compensable disability rating is not warranted under 38 C.F.R. § 4.117, DC 7716.

Under the general criteria for rating anemia, a noncompensable rating is warranted where hemoglobin (Hgb) is measured at 10gm/100ml or less and the veteran is otherwise asymptomatic.  A 10 percent rating is warranted when Hgb is measured at 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  A 30 percent rating is warranted when Hgb is measured at 8gm/100ml or less with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent rating is granted when Hgb is measured at 7gm/100ml or less with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the prior six months).  Finally, a 100 percent rating is warranted when Hgb is measured at 5gm/100ml or less with findings such as high output congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, DC 7700 (2013).

A review of the Veteran's medical records shows Hgb levels have remained, for the most part, above 10gm/100ml since the conclusion of his initial treatment.  On December 20, 1995, the Veteran's Hgb was measured at 11.2 gm/100ml; December 28, 1995, it was measured at 11.9gm/100ml; January17, 1996, it was measured at 13.1gm/100ml; February 22, 1996, Hgb was measured at 14gm/100ml; February 14, 1997, it was measured at 15.4gm/100ml; August 27, 1997, it was measured at 16.3gm/100ml; November 2, 1998, Hgb was measured at 15.9gm/100ml;  April 12, 2001, Hgb was measured at 15.9gm/100ml;  April 11, 2002, it was measured at 16.2gm/100ml;  July 10, 2006, it was measured at 15.3gm/100ml; April 11, 2007, Hgb was measured at 15.7gm/100ml; April 9, 2008, it was measured at 15.4gm/100ml; and April 9, 2009, Hgb was measured at 13.7gm/100ml; November 10, 2011 it was measured at 14.2gm/100ml.  The Veteran's medical records indicate that his Hgb dropped below 10gm/100ml on one occasion during heart surgery on November 23, 2008.  Prior to surgery his Hgb was measured at 13.1gm/100ml and shortly after surgery it was measured at 7.2gm/100ml during an episode of post-surgical bleeding which required additional surgery to control.  This, however, is not evident of a sustained low Hgb level as the Veteran's Hgb returned to 12.6gm/100ml by December 1, 2008.  

While the Veteran alleges additional symptoms such as fatigue and shortness of breath, for a compensable rating to be assigned, these symptoms must be experienced in addition to Hgb levels that fall at or below 10gm/100ml.  Because the Veteran has not exhibited Hgb levels sustained at 10gm/100ml or below,  a compensable disability rating is not warranted under 38 C.F.R. § 4.117, DC 7700.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the record shows that the Veteran retired from his position as a teacher in June 2011 due to fatigue and shortness of breath.  During this period, the Veteran was undergoing chemotherapy for Non-Hodgkin's lymphoma.  Additionally, in August 2012, a VA examiner indicated that the Veteran was suffering from fatigue and dyspnea which had resulted in his retirement from teaching, but that he was still able to exercise and conduct house work and yard work.  However, the VA clinician noted that the Veteran is a former smoker with 20 pack/years recorded in his medical records and opined that the Veteran's symptoms were consistent with his diagnosed lung blebs disease associated with tobacco use and not connected to any chemotherapy or radiation treatments.  Thus, a review of the overall evidence does not reflect that the Veteran's hairy cell leukemia precludes employment.  As such, the Board finds that the issue of entitlement to TDIU has not been raised as part of the increased rating matter currently before the board.  

Finally, the Board does not find that a referral for extrascheduler rating is necessary at this time.  When either a claimant or the record suggests that a scheduler rating may be inadequate, the Board must adjudicate the issue of whether a referral for an extrascheduler rating is warranted.  See Colayong v. West, 12 Ver. App. 524, 536 (1999).  A referral for extrascheduler rating is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extrascheduler consideration is a finding that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a claimant's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).   Here, the Veteran states that he is subject to anxiety, fatigue and uncertainty due to the "the 'ticking bomb' of not knowing when [his hairy cell leukemia] will return."  He also alleges shortness of breath.  The Board notes that the issues of fatigue and shortness of breath are specifically contemplated in the general criteria for rating anemia and, therefore, these symptoms do not give rise to a need for an extrascheduler rating.  
  
Regarding the Veteran's allegations of anxiety, which is not contemplated by the rating criteria, "the second step of the inquiry, if the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'" Thun, 22 Vet. App. At 115-116.  Such related factors include "marked interference with employment" and "frequent periods of hospitalization." 38 C.F.R. § 3.321(b)(1).  

A review of the record reveals that the Veteran's hairy cell leukemia was treated in November 1995.  In December 1995 he reported that he was feeling better for the first time in weeks and the treating physician suggested that he could go back to work part-time.  The physician noted that the Veteran has gone back to work in January 1996.  In April 2001, private medical records indicate that the Veteran was doing well with no evidence of recurrence of hairy cell leukemia.  In 2008, records indicate that the Veteran was employed as an elementary school teacher and that he was fairly active, going to the gym at least 3-4 times per week where he used cardiovascular equipment such as the treadmill or stair-stepper.  In November 2009 the Veteran underwent a 2 vessel coronary artery bypass and lung bleb reduction where it was noted that lung blebs were extensive in all lung fields.  In April 2009, the Veteran's private physician noted that the Veteran had returned to work and regular exercise, to include using a cross trainer, treadmill, or elliptical trainer for a half-hour followed by free weights and machines.  In July 2008, a VA medical examination reported that the Veteran was employed as a teacher and exercised almost daily for 30-45 minutes without problem.  In November 2011, it was reported that the Veteran had retired from teaching the previous June due to fatigue and lack of stamina following chemotherapy for the treatment of Non-Hodgkin's lymphoma.  

While the Veteran has been hospitalized on occasion since his initial treatment for hairy cell leukemia, the record reflects that these hospitalizations were associated with other disabilities, to include bypass surgery and treatment of Non-Hodgkin's lymphoma.  There have been no hospitalizations for hairy cell leukemia.  While hairy cell leukemia has a high likelihood of recurrence, the record simply does not show that in the present case it has caused a marked disturbance in the Veteran's everyday life.  The Board does not find that the Veteran's 

alleged anxiety warrants a referral for an extrascheduler rating for hairy cell leukemia at this time.  

For the above reasons, the Board finds that the Veteran's claim for a compensable disability rating for service-connected hairy cell leukemia must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a compensable disability rating for service-connected hairy cell leukemia is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


